DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	● Group I, claims 20-34, drawn to a device for cooling at least one knife bearing element of a cross-cutting shear installed in a rolling mill provided with a guard device and a guide device, having the special technical feature of the guide device having a plurality of sliding guides each provided with a first and second arch-shaped track forming a path curve along which the guard moves;
	● Group II, claims 35 and 36, drawn to a method of cooling a knife-bearing element of a cross-cutting shear installed in a hot rolling mill having the special technical 
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of at least one knife bearing element of a cross-cutting shear installed in a hot rolling mill with a guard device movable between a cooling position and a cutting position, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakagawa et al (JP2009/125787). This technical feature does not make a contribution over the prior art in view of Nakagawa because Nakagawa discloses a guard (21a, 21b) for at least one knife-bearing element (upper drum 13) of a “drum shear type” cross-cutting shear (fig. 2) installed in a hot rolling mill (fig. 1), wherein the guard device is movable between a cooling position (fig. 2, solid lines) and a cutting position (fig. 2, dashed lines).
During a telephone conversation with Axel Bernd on May 27, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 20-34. Additionally, Applicant elected Species A that encompasses Claims 20-32.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 33-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 	Applicant elected Group I with traverse. Applicant argues there is unity of invention because the special technical feature of the invention is not drawn to the type of shear but a device for cooling of blade carriers, wherein the protective element and .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to for the following reasons:	A.  The drawings are objected to because the lead line for reference character “106/108.2” points to a portion of the lateral stand frame on the left side of Fig. 1 instead of the “guide device” mounted thereto. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.	Claim 20, lines 13-18 recite, wherein the guard device (105) in the cutting position (S) is spaced apart from a field of movement of the knife-bearing element (102.1, 102.2), such that the guard device (105) is not touched by such knife-bearing element (102.1, 102.2) during movement of the knife-bearing element (102.1, 102.2) or during cutting of the roll strip…’ As currently written there is insufficient antecedent basis for “such knife-bearing element.” It is unclear if the recitation of “such knife-bearing element” is referring to the knife bearing element (102.1, 102.2) recited previously in Claim 20, line 9 or if “such knife-bearing element” is referring to another feature of the device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



As best understood, Claims 20-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al (JP2009-125787), herein referred to as Nakagawa.	Regarding Claim 20, Nakagawa discloses a device (10) for cooling at least one knife-bearing element (upper drum 13 and lower drum 15) of a cross-cutting shear (translation - paragraph 0023, lines 1-3) installed in a rolling mill (4), in particular in a hot rolling mill (translation - paragraph 0020, line 1), comprising: 	a guard device (“the heat insulating member 20 is composed of the first and second heat insulating member main bodies 21a and 21b,” translation - paragraph 0033, lines 7-8; wherein the heat insulating member appears to be identified with reference character “21” in fig. 2); and
a guide device (32a, 32b, 35) on which the guard device (20) is movably guided and can thus be moved between a cooling position (fig. 2, solid lines) and a cutting position (fig. 2, dashed lines) [examiner notes a “cutting position” of the upper drum 13 is drawn in dashed lines in fig. 2],
wherein the guard device (20) is positioned in the cooling position (fig. 2, solid lines) between a knife-bearing element (upper drum 13) and a roll strip (6) which continuously runs through the rolling mill (translation - paragraph 0007, lines 2-3), such that a side of the knife-bearing element (13) opposite the roll strip (6) is shielded by the guard device (translation - paragraph 0033, lines 1-3), wherein the guard device (21a, 21b) in the cutting position (fig. 2, dashed lines) is spaced apart from a field of 
wherein the guide device (32a, 32b, 35) is designed in form of sliding guides (the inner surface of housing 11), which are arranged on both sides (fig. 6) of the roll strip (6),
wherein the guard device (20) is movably guided with its two end faces on the sliding guides (rollers 31a, 31b, 31c, 31d provided on each end of the guard device engage with arc-shaped rails 32a, 32b, 35),
wherein the sliding guides are attached to inner sides of lateral stand frames (housing 11) of the cross-cutting shear (the sliding guides are formed on the inner surface of the housing 11, fig. 6), wherein a first arc-shaped guide track (“arc-shaped rail” 32a (paragraph 0030, line 3; shown in fig. 2) on first side of device with respect to the roll strip and “arc-shaped rail” 32b (paragraph 0030, line 3; shown in fig. 2) on second side of device with respect to the roll strip; see fig. 6) and a second arc-shaped guide track (35; paragraph 0030, line 7) are respectively formed in each of the sliding guides (see figs 2 and 6), 
wherein a path curve (annotated fig. 2), which is defined by the arc-shaped guide tracks (32a, 32b, 35), points convexly outwards with respect to an adjacent knife drum (13), and wherein the guide tracks (32a, 32b, 35) are arranged in a sliding guide in a partially overlapping manner (see figs. 2 and 6; when viewed from either of these 
    PNG
    media_image1.png
    415
    599
    media_image1.png
    Greyscale

Regarding Claim 21, Nakagawa discloses a width of the guard device (20) transverse to a transport direction (the direction perpendicular to the width of the roll strip) of the roll strip (6) corresponds at least to a width of the knife-bearing element (13), as shown in fig. 6.
Regarding Claim 22, Nakagawa discloses a width of the guard device (20) transverse to a transport direction (T) of the roll strip (6) is greater than a width of the knife-bearing element (13), as shown in fig. 6.
Regarding Claim 23, Nakagawa discloses a drive device (moving mechanism 30) is in operative connection with the guard device (20), in order to move the guard device (21a, 21b) along the guide device (arc-shaped rail 32a, 32b, 35) into the cooling position (fig. 2, solid lines) and the cutting position (fig. 2, dashed lines).

Regarding Claim 25, Nakagawa discloses the drive device comprises a four-jointed or multiple-jointed mechanism (link mechanisms 33, 36), through which the drive device is coupled to the guard device (translation - paragraph 0031).
	Regarding Claim 26, Nakagawa discloses the guard device (20) is formed in two parts and comprises two shielding elements (21a, 21b) that - viewed from an inlet side of the roll strip (6) and from an outlet side of the roll strip (6) into or from the cross-cutting shear (fig. 2) - are movable for transfer into the cooling position (fig. 2, solid lines) in mirror image in the inlet side or outlet side in such a manner that the shielding elements (21a, 21b) are positioned adjacent to one another in the cooling position (fig. 2, solid lines) and thereby shielding a side of the knife-bearing element (13) opposite the roll strip (6) from the roll strip (translation - paragraph 0033, lines 1-3).	Regarding Claim 27, Nakagawa discloses each of the two shielding elements (21a, 21b) has a trough area (the curved body portion of the shielding element) and a wall area (formed by ribs 29a, 29b formed on either side of the shielding elements, fig. 2), wherein the wall area (ribs 29a, 29b) is arranged at an angle relative to the trough area in cross-section along a width of the roll strip (6). Examiner notes the ribs that form the wall area are perpendicular to the trough area of the shielding element.
 lateral guide pins (31a, 31b, 31c, 31d) are attached to side edges (see fig. 6) of a shielding element (21a, 21b) both adjacent to the trough area and adjacent to the wall area (see fig. 6), which guide pins are in engagement with the arc-shaped guide tracks (32a, 32b, 35).
Regarding Claim 29, Nakagawa discloses the guard device (20) is positioned in the cooling position (K) between an upper knife-bearing element (13) of the crosscutting shear and the roll strip (6) which runs continuously through the rolling mill (fig. 2), such that a lower side of the upper knife-bearing element (13) is shielded from the roll strip (6) by the guard device (20), as described in paragraph 0033, lines 1-3 of the translation. 	Regarding Claim 30, Nakagawa discloses a coolant supply device (translation - paragraph 0028, lines 1-3), by means of which a coolant can be introduced from above (the coolant lines are depicted in fig. 6) into trough areas of the shielding elements (21a, 21b).
Regarding Claim 32, Nakagawa discloses the cross-cutting shear (10) is a drum shear (with upper drum 13 and lower drum 15), and wherein a knife-bearing element is formed as a knife drum of the drum shear (fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP2009-125787) in view of Nakagawa et al (JP2010099687), herein referred to as Nakagawa (687).	Regarding Claim 31, Nakagawa discloses an outflow opening formed on a side edge of the trough area of the shielding element.	Nakagawa fails to disclose coolant flows through the outflow opening emerging downwards in a targeted manner. 	However, Nakagawa (687) teaches it is known in the art of cooling knife-bearing elements in hot rolling mills to provide a shielding element with at least one outflow opening formed on a side edge of the trough area of the shielding element through which outflow opening the coolant can emerge downwards in a targeted manner. Nakagawa (687) states, “the cooling water capturing mechanism is longer than the width of the metal plate and the upper side of opened. It is characterized by being a gutter shaped member” (translation - paragraph 0010). Examiner notes that gutter shaped members have an open end allowing the water captured by said gutter to freely flow out. In this case, since the gutter is longer than the width of the metal plate, the cooling water will flow out either side “in a targeted manner” so as to avoid contact with the roll strip.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Nakagawa with the teaching of Nakagawa (687) such that additional cooling water is sprayed in a controlled manner on to the upper knife-bearing element (13) when the shield elements are in the cooling position, the cooling water being subsequently collected by the trough area of the shield 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP2009-125787) in view of Heitze et al (US Publication 2006/00065093), herein referred to as Heitze.
	Regarding Claims 33 and 34, Nakagawa fails to disclose the cross-cutting shear is a gate shear (with respect to Claim 33) or a crank shear (with respect to Claim 34). 	However, Heitze teaches it is known in the art of cross-cutting shears for cutting a rolled strip of material (22) to form said cross-cutting shear as either a gate shear 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Kajiwara et al (US Patent 5,524,465) discloses a cooling and lubrication system for a rolling moll (figs. 5 and 6).	● Bodnar (US Patent 7,647,803) discloses a cutting device (fig. 1) with multiple arcuate paths (fig. 8) for guiding a portion of the device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        June 4, 2021

/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724